UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 OR [] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52947 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 74-3242562 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 17,707,580 shares outstanding as of November 7, 2008 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (unaudited) Consolidated Statements of Condition September 30, 2008 and December 31, 2007 1 Consolidated Statements of Earnings Three Months and Nine Months Ended September 30, 2008 and 2007 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Nine Months Ended September 30, 2008 and 2007 3 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2008 and 2007 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 PART II. OTHER INFORMATION Item 1 Legal Proceedings 31 Item 1A Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6 Exhibits 33 SIGNATURES 34 Index Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 35 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 36 Exhibit 32.1 Statement of Chief Executive Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 37 Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 38 Index PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) September 30, December 31, 2008 2007 (unaudited) ASSETS Cash and due from banks $ 11,242 $ 14,219 Interest-bearing deposits 1,802 35 Total cash and cash equivalents 13,044 14,254 Short-term investments 1,063 1,030 Securities available for sale, at fair value 312,422 201,257 Securities to be held to maturity, at amortized cost(fair value $3,236 at September 30, 2008 and $3,631 at December 31, 2007) 3,242 3,632 Loans, net of allowance for loan losses of$8,385 at September 30, 2008 and $7,714 at December 31, 2007 857,196 819,117 Other real estate owned 330 880 Accrued interest receivable 4,865 4,477 Deferred tax asset, net 8,809 4,953 Stock in the Federal Home Loan Bank of Boston 12,223 10,257 Banking premises and equipment, net 12,323 10,600 Bank-owned life insurance 6,960 6,652 Other assets 2,613 2,172 TOTAL ASSETS $ 1,235,090 $ 1,079,281 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Interest-bearing $ 653,858 $ 616,672 Non-interest-bearing 107,029 102,010 Total deposits 760,887 718,682 Federal Home Loan Bank of Boston advances 226,130 107,997 Repurchase agreements 11,365 13,864 Escrow funds held for borrowers 1,809 1,356 Capitalized lease obligations 3,149 1,890 Accrued expenses and other liabilities 7,031 9,372 Total liabilities 1,010,371 853,161 Stockholders’ equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - Common stock, par value $0.01 per share, authorized 100,000,000 shares; 17,763,747 shares issued at September 30, 2008 and December 31, 2007 178 178 Paid-in capital 163,676 165,920 Retained earnings 76,070 73,026 Unearned compensation (12,311 ) (12,835 ) Treasury stock, at cost (56,167 shares at September 30, 2008) (668 ) - Accumulated other comprehensive loss, net of taxes (2,226 ) (169 ) Total stockholders’ equity 224,719 226,120 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,235,090 $ 1,079,281 See notes to unaudited consolidated financial statements 1 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Interest and dividend income: Loans $ 12,835 $ 12,712 $ 37,676 $ 37,017 Investments 3,886 2,017 10,064 5,849 Other interest-earning assets 90 247 450 935 Total interest and dividend income 16,811 14,976 48,190 43,801 Interest expense: Deposits 4,217 5,672 13,549 16,330 Borrowings 2,058 2,051 5,166 6,127 Total interest expense 6,275 7,723 18,715 22,457 Net interest income before provision for loan losses 10,536 7,253 29,475 21,344 Provision for loan losses 644 436 1,479 1,040 Net interest income after provision for loan losses 9,892 6,817 27,996 20,304 Non-interest income: Fee income on depositors’ accounts 1,219 1,105 3,452 3,240 Net (loss) gain on sale of securities - (141 ) 8 (170 ) Wealth management income 313 200 599 491 Other income 201 248 767 684 Total non-interest income 1,733 1,412 4,826 4,245 Non-interest expense: Salaries and benefits 4,523 3,546 12,763 11,119 Occupancy expenses 636 469 1,723 1,441 Marketing expenses 302 277 1,101 1,048 Data processing expenses 804 711 2,338 2,006 Professional fees 321 220 1,136 872 Other expenses 1,220 908 3,471 2,867 Total non-interest expense 7,806 6,131 22,532 19,353 Income before income taxes 3,819 2,098 10,290 5,196 Income tax expense 1,455 807 3,951 2,093 Net income $ 2,364 $ 1,291 $ 6,339 $ 3,103 Earnings per share: Basic $ 0.15 $ 0.08 $ 0.39 $ 0.18 Diluted $ 0.15 $ 0.08 $ 0.39 $ 0.18 Weighted average shares outstanding: Basic 15,864,275 16,930,395 16,098,521 16,922,830 Diluted 15,955,570 16,989,353 16,141,326 16,986,250 See notes to unaudited consolidated financial statements. 2 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (Dollars in thousands, except per share amounts) Accumulated Common Other Shares Common Paid-In Retained Unearned Treasury Comprehensive Outstanding Stock Capital Earnings Compensation Stock Income (Loss) Total Balances at December 31, 2006 17,154,550 $ 172 $ 75,520 $ 70,406 $ (5,772 ) $ (664 ) $ (1,951 ) $ 137,711 Net income - - - 3,103 - - - 3,103 Other comprehensive income - 1,063 1,063 Total comprehensive income 4,166 Cash dividends paid ($0.18 per share) - - - (1,319 ) - - - (1,319 ) Treasury stock purchases (86,390 ) - (1,250 ) - (1,250 ) Stock-based compensation - - 1,476 - 1,476 ESOP shares committed to be released - - 131 - 333 - - 464 Balances at September 30, 2007 17,068,160 $ 172 $ 77,127 $ 72,190 $ (5,439 ) $ (1,914 ) $ (888 ) $ 141,248 Balances at December 31, 2007 17,763,747 $ 178 $ 165,920 $ 73,026 $ (12,835 ) $ - $ (169 ) $ 226,120 Net income - - - 6,339 - - - 6,339 Other comprehensive loss - (2,057 ) (2,057 ) Total comprehensive income 4,282 Net costs from issuance of common stock pursuant to second-step conversion - - (26 ) - (26 ) Repurchase of stock to fund the 2008 Equity Incentive Plan (359,581 ) - (4,240 ) - (4,240 ) Shares repurchased in connection with restricted stock forfeited for tax purposes (10,086 ) - (125 ) - (125 ) Reissuance of treasury shares in connection with restricted stock grants 313,500 - (3,697 ) - - 3,697 - - Cash dividends paid ($0.20 per share) - - - (3,295 ) - - - (3,295 ) Stock-based compensation - - 1,380 - 1,380 ESOP shares committed to be released - - 99 - 524 - - 623 Balances at September 30, 2008 17,707,580 $ 178 $ 163,676 $ 76,070 $ (12,311 ) $ (668 ) $ (2,226 ) $ 224,719 The components of other comprehensive income (loss) and related tax effects are as follows: Nine Months Ended September 30, 2008 2007 Change in unrealized holding (losses) gains on available-for-sale securities $ (3,415 ) $ 1,591 Reclassification adjustment for (gains) losses realized in income (8 ) 170 Net change in unrealized (losses) gains (3,423 ) 1,761 Tax effect (1,366 ) 698 Other comprehensive (loss) income $ (2,057 ) $ 1,063 See notes to unaudited consolidated financial statements. 3 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 6,339 $ 3,103 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,479 1,040 ESOP expense 623 464 Stock-based compensation 1,380 1,476 Amortization of premiums and discounts 138 83 Depreciation and amortization 652 638 Amortization of intangible assets 23 23 Net loss (gain) on sale of other real estate owned 45 (14 ) Net (gain) loss on sale of securities (8 ) 170 Net loss on sale of loans - 5 Increase in cash surrender value of bank-owned life insurance (308 ) (291 ) Increase in accrued interest receivable (388 ) (332 ) Increase in other assets (2,954 ) (1,023 ) Decrease in accrued expenses and other liabilities (2,237 ) (475 ) Net cash provided by operating activities 4,784 4,867 Cash flows from investing activities: Purchases of securities available for sale (203,411 ) (65,230 ) Proceeds from sales of securities available for sale 30,274 14,449 Proceeds from maturities, calls and principal repayments of securities available for sale 58,425 58,671 Purchases of securities held to maturity - (675 ) Proceeds frommaturities, calls and principal repayments of securities held to maturity 385 225 Investment in short term time deposits (33 ) (1,017 ) Purchases of Federal Home Loan Bank of Boston stock (1,966 ) (611 ) Proceeds from sales of other real estate owned 655 576 Net loan originations and principal repayments (39,708 ) (55,755 ) Proceeds from sales of loans - 1,898 Purchases of property and equipment (1,059 ) (441 ) Cash paid to acquire Levine Financial Group - (55 ) Net cash used in investing activities (156,438 ) (47,965 ) Cash flows from financing activities: Net increase in deposits 42,205 37,432 Increase in short-term borrowings from Federal Home Loan Bank of Boston 52,145 32,000 Proceeds of Federal Home Loan Bank of Boston long-term advances 85,000 20,000 Repayments of Federal Home Loan Bank of Boston long-term advances (19,012 ) (37,954 ) Net decrease in repurchase agreements (2,499 ) (2,906 ) Net increase in escrow funds held for borrowers 453 289 Repurchases of common stock to fund the 2008 Equity Incentive Plan (3,697 ) - Treasury stock purchases (668 ) (1,250 ) Cash dividends paid (3,295 ) (1,319 ) Costs from issuance of common stock pursuant to second-step conversion (26 ) - Payments on capitalized lease obligations (162 ) (122 ) Net cash provided by financing activities 150,444 46,170 (Decrease) increase in cash and cash equivalents (1,210 ) 3,072 Cash and cash equivalents at beginning of period 14,254 25,419 Cash and cash equivalents at end ofperiod $ 13,044 $ 28,491 Supplemental Disclosure of Cash Flow Information: Cash paid during the period: Interest on deposits, borrowings and other interest bearing liabilities $ 18,531 $ 22,418 Income taxes – net 9,676 2,463 Non-cash items: Capitalized lease asset and obligations $ 1,308 $ 1,932 Transfer of loans to other real estate owned 150 880 See notes to unaudited consolidated financial statements. 4 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 Dollars in Thousands (except per share amounts) NOTE A – BASIS OF PRESENTATION The consolidated financial statements include the accounts of United Financial Bancorp, Inc. and its wholly owned subsidiary, United Bank. The consolidated financial statements also include the accounts of United Bank’s wholly owned subsidiary, UCB Securities, Inc., which is engaged in buying, selling and holding investment securities. These entities are collectively referred to herein as “the Company.” All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the banking industry. In the opinion of management, the accompanying unaudited interim consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, which are necessary for the fair presentation of the Company’s financial condition as of September 30, 2008 and the results of operations for the three and nine months ended September 30, 2008 and 2007. The interim results of operations presented herein are not necessarily indicative of the results to be expected for the entire year. These financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2007 included in the Company’s Annual Report on Form 10-K, which was filed by the Company with the Securities and Exchange Commission on March 17, 2008 and amended on April 29, 2008. Amounts reported for prior periods are reclassified as necessary to conform to the current period presentation. NOTE B – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June2006, the Emerging Issues Task Force (“EITF”) released Issue 06-4,“Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”. EITF 06-4 addresses accounting for split-dollar life insurance arrangements whereby the employer purchases a policy to insure the life of an employee, and separately enters into an agreement to split the policy benefits between the employer and the employee. This EITF states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits. Under EITF 06-4, the obligation is not settled upon entering into an insurance arrangement. Since the obligation is not settled, a liability should be recognized in accordance with applicable authoritative guidance. EITF 06-4 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008 had no material impact on the Company’s financial condition or results of operations. In March 2007, the FASB ratified EITF Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements,” which provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement. EITF 06-10 is effective for fiscal years beginning after December 15, 2007. The adoption of this Interpretation as of January 1, 2008 had no material effect on the Company’s results of operations or financial condition. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157 (“SFAS No. 157”), “Fair Value Measurements”. SFAS 157 defines fair value, establishes a U.S. GAAP framework for measuring fair value, and expands financial statement disclosures about fair value measurements. The Company adopted SFAS No.157 on January 1, 2008 (see Note L). The adoption of this Standard had no material effect on the Company’s results of operations or financial condition. 5 Index In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” ("SFAS 159"), which provides companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently. SFAS 159 establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities and to more easily understand the effect of the company’s choice to use fair value on its earnings. SFAS 159 also requires entities to display the fair value of the selected assets and liabilities on the face of the balance sheet. SFAS 159 does not eliminate disclosure requirements of other accounting standards, including fair value measurement disclosures in SFAS 157. The Company did not elect fair value treatment for any financial assets or liabilities upon the adoption of this Standard at January 1, 2008. In February 2008, the FASB issued FASB Staff Position (“FSP”) 157-2, “Effective Date of FASB Statement No.157,” which permits a one-year deferral in applying the measurement provisions of SFAS No.157 to non-financial assets and non-financial liabilities (non-financial items) that are not recognized or disclosed at fair value in an entity’s financial statements on a recurring basis (at least annually). Therefore, if the change in fair value of a non-financial item is not required to be recognized or disclosed in the financial statements on an annual basis or more frequently, the effective date of application of SFAS No.157 to that item is deferred until fiscal years beginning after November15, 2008. The Company is currently evaluating the impact, if any, that the adoption of FSP 157-2 will have on its Consolidated Financial Statements. NOTE C – CRITICAL ACCOUNTING POLICIES In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the balance sheet as well as revenues and expenses for the reporting period. Actual results could differ from these estimates. The allowance for loan losses is a critical accounting estimate because it is highly susceptible to change from period to period. Arriving at an appropriate level for the allowance for loan losses necessarily involves a high degree of judgment. While management uses available information to recognize losses on loans, future additions to the allowance for loans may be necessary based on changes in the factors considered in evaluating the adequacy of the allowance, including prior loss experience, current economic conditions and their effect on borrowers, the character and size of the portfolio, trends in nonperforming loans and delinquency rates and the performance of individual loans in relation to contractual terms. The assessment of whether a valuation allowance for the Company’s deferred tax assets is required is also a critical accounting estimate. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of such assets will not be realized.This assessment is made each reporting period based upon an estimate of future taxable income during the periods in which existing temporary differences become deductible. 6 Index NOTE D – EARNINGS PER SHARE Earnings per share have been computed in accordance with SFASNo.128, “Earnings Per Share.”Basic earnings per share have been calculated by dividing net income by weighted average shares outstanding before any dilution and are adjusted to exclude the weighted average number of unallocated shares held by the ESOP and unvested restricted stock awards. Diluted earnings per share have been calculated by dividing net income by weighted average shares outstanding after giving effect to the potential dilution that could occur if potential common shares were converted into common stock using the treasury stock method. The calculation of basic and diluted earnings per common share for the periods indicated is presented below. Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Net income $ 2,364 $ 1,291 $ 6,339 $ 3,103 Weighted average common shares applicable to basic EPS (1, 4) 15,864,275 16,930,395 16,098,521 16,922,830 Effect of dilutive potential common shares (2, 3) 91,295 58,958 42,805 63,420 Weighted average common shares applicable to diluted EPS 15,955,570 16,989,353 16,141,326 16,986,250 Earnings per share: Basic $ 0.15 $ 0.08 $ 0.39 $ 0.18 Diluted $ 0.15 $ 0.08 $ 0.39 $ 0.18 (1)In December 2007, the Company completed a second-step conversion and offering in which each outstanding minority share was exchanged for 1.04079 shares and 9,564,570 shares were sold in a subscription and syndicated offering. All share data in prior periods have been adjusted by the exhange ratio. (2)For the nine months ended September 30, 2008 and September 30, 2007, options to purchase 1,557,698 and 778,510 shares, respectively, were outstanding but not included in the computation of earnings per share because they were antidilutive. (3)Includes incremental shares related to stock options and restricted stock. (4)Excludes shares repurchased in June 2008 through September 2008 to fund the 2008 Equity Incentive Plan. 7 Index NOTE E – INVESTMENT SECURITIES The amortized cost and fair values of securities classified as available for sale and held to maturity are as follows: Amortized Unrealized Cost Gain Losses Fair Value Securities Available for Sale September 30, 2008: Debt Securities: Government-sponsored enterprises $ 5,479 $ - $ (159 ) $ 5,320 Mortgage-backed securities 296,154 1,033 (1,960 ) 295,227 Municipal bonds 10,599 - (536 ) 10,063 Corporate bonds 2,822 - (1,010 ) 1,812 Total securities available for sale $ 315,054 $ 1,033 $ (3,665 ) $ 312,422 December 31, 2007: Debt Securities: Government-sponsored enterprises $ 45,447 $ 51 $ (24 ) $ 45,474 Mortgage-backed securities 146,764 1,270 (453 ) 147,581 Municipal bonds 5,295 8 (19 ) 5,284 Corporate bonds 2,820 5 (47 ) 2,778 Total debt securities 200,326 1,334 (543 ) 201,117 Marketable equity securities 140 - - 140 Total securities available for sale $ 200,466 $ 1,334 $ (543 ) $ 201,257 Amortized Unrealized Cost Gain Losses Fair Value Securities Held to Maturity September 30, 2008: IRB $ 1,172 $ - $ - $ 1,172 Municipal bonds 2,070 20 (26 ) 2,064 Total $ 3,242 $ 20 $ (26 ) $ 3,236 December 31, 2007: IRB $ 1,197 $ - $ - $ 1,197 Municipal bonds 2,435 11 (12 ) 2,434 Total $ 3,632 $ 11 $ (12 ) $ 3,631 The Company’s portfolio of mortgage-backed securities, which represent interests in pools ofresidential mortgage loans, consists solely of securities issued by the Federal Home Loan Mortgage Corporation (Freddie Mac), the Federal National Mortgage Association (Fannie Mae), and the Government National Mortgage Association (Ginnie Mae), all of which are federal government owned or sponsored enterprises. Management has evaluated the securities in the preceding tables and concluded that none of these securities have experienced impairments that are other-than temporary.In its evaluation, management considered the type of security, the length of time the security was in a continuous loss position, the size of the security’s loss position relative to its amortized cost, the issuer’s and underlying entities credit rating and outlook, the bond’s payment status, the issuer’s financial condition and the Company’s ability and intent to hold the security until forecasted maturity or recovery date. 8 Index The Company’s mortgage-backed securities portfolio had a net unrealized loss of $927,000, or 0.3% of amortized cost, at September 30, 2008. Management believes that the unrealized losses on these bonds are due to a significant widening in spreads in connection with current market conditions. All of the Company’s mortgage-backed securities are issued by government-owned or sponsored enterprises. Management anticipates that these conditions will not affect the expected cash flows of the underlying issuer and expects to collect all amounts due according to the contractual terms.The Company has the ability and intent to hold these securities until forecasted maturity or recovery date given its strong liquidity and capital positions and, accordingly, no declines are deemed to be other than temporary. At September 30, 2008, the Company’s municipal bond portfolio had a net unrealized loss of $536,000, or 5.1% of amortized cost. Management believes that these unrealized losses are primarily due to the current credit and liquidity crises, which have led to a significant widening in spreads. Management believes that these market conditions will not affect the expected cash flows of the issuer.
